The opinion of the Court was delivered by
Knox, J.
It is a conclusive answer to the claim made by Seitzinger’s executors, that when Keim and Seitzinger bought from the assignees of Ege they not only took the property expressly subject to the encumbrance in favor of George Ilain’s widow, but retained in their hands a sum sufficient to pay it, which was deducted from the purchase-money. The charge upon the estate remained until actual payment, but the duty to make the payment became personal as a fund was provided for that purpose. When Keim and Seitzinger conveyed the property to Blight, Mcllvaine, and Mc-Crea, no mention was made of the encumbrance. As between Keim and Seitzinger, their vendor and vendees, this debt was their own, and when paid by them neither in law nor equity could they demand repayment from any quarter.
It matters nothing that the encumbrance was mentioned in the subsequent conveyances to and from the Bank of the United States and its vendees. The only effect of this was the protection of the vendor in the event of the lien being enforced against the estate; but it could in no wise enlarge the rights or restrict the liability of Keim and Seitzinger created by the express agreement between them and Ege’s assignees and the implied one with their vendees.
Neither is there more virtue in the action by reason of the use of the names of Porter and Pratt as legal plaintiffs. They bought and sold subject to the lien. Its non-payment would give no right *460of action against them, and its payment by a prior owner would give them no right of action against Robeson.
The Court of Common Pleas was clearly right in directing a verdict for the defendant.
Judgment affirmed.